PER CURIAM:
Michael Shawn Alexander appeals the district court’s order denying his 18 U.S.C. § 8582(c)(2) (2006) motion for sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United, States v. Alexander, No. 8:04-cr-00039-FDW-DCK-4 (W.D.N.C. Sept. 14, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.